By the court.

This case differs from the case of Butter-ick vs. Atkinson, lately decided in Hillsborough county. In that case, there was no date to the return. But here, it appears, that the officer had the execution in his hands on the return day ; and the question is, whether we can presume from this, that he had kept it in his hands from the time he gave notice to the bail, until he returned it ? And we are of opinion, that it may be presumed, that he so kept the exe*311cution. It is in his hands when he gives notice ; and also on the return day. There is no reason why we should suspect, that it might have been out of his hands in the intermediate time. Although it would have been better, if the officer had returned the fact expressly, that he kept the execution ; still we are, on the whole, of opinion, that the return is sufficient.
Judgment for the plaintiff.